In a negligence action to recover damages for personal injuries, etc., plaintiff appeals from a judgment of the Supreme Court, Nassau County, entered November 12, 1974, in favor of defendants, upon a jury verdict. Judgment affirmed, with costs. The jury could have found in favor of absolving defendants upon a fair interpretation of the evidence. It was well within the jury’s province to conclude that plaintiff was not injured in the incident complained of and that, consequently, defendants were not liable. Rabin, Acting P. J., Hopkins, Christ, Munder and Shapiro, JJ., concur.